SUMMARY ORDER

This cause came on to be heard on the record from the United States District Court for the Southern District of New York, and was argued by counsel.
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the judgment and order of said District Court be and they hereby are affirmed.
Plaintiff Terrence Stevens appeals from a judgment of the United States District Court for the Southern District of New York, dismissing his complaint brought under 42 U.S.C. § 1983 for alleged violations of his rights under the Due Process Clause and the Eighth Amendment to the Constitution, and from an order denying reconsideration of the dismissal. On appeal, he principally challenges (1) a December 1998 order, Sidney H. Stein, Judge, that (a) dismissed his claims against defendants C. *79Wilson and E. Royce as time-barred, and (b) dismissed his Eighth Amendment claims against all other defendants pursuant to Fed.R.Civ.P. 12(b)(6) for failure to state a claim on which relief can be granted; and (2) a subsequent decision, William H. Pauley III, Judge, granting summary judgment in favor of the remaining defendants on Stevens’s remaining claims. We see no error in any of these rulings, and we affirm substantially for the reasons stated on the record by Judge Stein on December 2, 1998, and substantially for the reasons stated in Judge Pauley’s order dated September 29, 2000.
We have considered all of Stevens’s contentions on this appeal and have found them to be without merit. The judgment and order of the district court are affirmed.